DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al (Pub 2018/0114893, further referred to as Sato).
	As to claim 1, Sato teaches a quartz oscillating plate (fig 1a, 11), a first side-electrode (left electrode (15)), a second side-electrode (right electrode (15), paragraph 24), a first surface electrode (13); a first connection member (connection portion connecting (13) to (15)), wherein said substrate has a notch along a lateral side of said substrate (cutout notch portion between the left and right electrodes (15)), said first and second side-electrodes are respectively disposed at two corners of a top side of said substrate (15 formed on 2 corners, paragraph 24) with said notch sandwiched in between (the cutout portion is between both electrodes); said first surface electrode is disposed on said top side besides said first side-electrode said notch and said second side-electrode (paragraph 24), said first connection member is disposed on said top side connected said first surface electrode and said first side-electrode (paragraph 24).

	As to claim 5, Sato teaches the notch a first inner side (side of left (15)), a third inner side opposite said first inner side (side of right (15)) and a second inner side (portion of substrate parallel along Z’); a first including angle between first inner side and second inner side is equal to or greater than 90 degrees and is smaller than 160 degrees (the angle formed at the inner wall portions of the notch at (15) are 90 degrees or greater and less than 160 as seen in fig 1A), and a second included angle between said second inner side and said third inner side is the angle formed at the inner wall portions of the notch at (15) are 90 degrees or greater and less than 160 as seen in fig 1A).
	As to claim 6, Sato teaches the first included angle is equal to said second included angle (formed angles are the same, as seen in fig 1a).
As to claim 7, Sato teaches two electric-conduction bumps (19) disposed beneath said substrate below said first side-electrode and said second side-electrode (paragraph 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lim et al (Pub 2015/0303896, further referred to as Lim).
As to claim 2, Sato teaches a quartz oscillating plate (fig 1a, 11), a first side-electrode (left electrode (15)), a second side-electrode (right electrode (15), paragraph 24), a first surface electrode (13); a first connection member (connection portion connecting (13) to (15)), wherein said substrate has a notch along a lateral side of said substrate (cutout notch portion between the left and right electrodes (15)), said first and second side-electrodes are respectively disposed at two corners of a top side of said substrate (15 formed on 2 corners, paragraph 24) with said notch sandwiched in between (the cutout portion is between both electrodes); said first surface electrode is disposed on said top side besides said first side-electrode said notch and said second side-electrode (paragraph 24), said first connection member is disposed on said top side connected said first surface electrode and said first side-electrode (paragraph 24).
Sato does not teach the surface electrode being formed on a protruding platform.
Lim teaches forming a resonator device (fig 1 and fig 2), where a crystal resonator electrode (120a) is formed on a protruding platform on the top surface (110a)(paragraphs 44, 49, and 50).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the resonator taught in Sato with the platform taught in Lim in order to improve oscillation stability. 
As to claim 4, Lim teaches forming a resonator device (fig 1 and fig 2), where a crystal resonator electrode (120b) is formed on a protruding platform on the bottom surface (110b)(paragraphs 44, 49, and 50).  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
As to claims 8 and 9, Sato teaches a quartz oscillating plate (fig 1a, 11), a first side-electrode (left electrode (15)), a second side-electrode (right electrode (15), paragraph 24), a first surface electrode 
Sato does not explicitly teach the depth of the notch dimensions. 
Sato does teach dimension of forming the resonator, and frequency generate is based on the size of the resonator (paragraphs 39, 54, and 55).  As would have been recognized by a person of ordinary skill in the art choosing the dimension sizes is done merely as a design choice to choosing user desired operating parameters (resonator size for desired frequency operating range).  As such it would have been obvious to a person of ordinary skill in the art to choose notch size for the resonator taught in Sato, as doing so would be a mere matter of design choice to choosing the frequency of the resonator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimao et al (Pub 2017/0070207) teaches forming a resonator with a notch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849